Case 7:19-cr-00549-VB Document 41 Filed 04/24/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
UNITED STATES OF AMERICA,
19 CR 549 (VB)
-V-
LORENZO MCCOY, Consent to Proceed by
Video or Teleconference
Defendant.
x

 

The defendant, LORENZO MCCOY, hereby voluntarily consents to participate
in the following proceedings via videoconferencing or X teleconferencing:
Initial Appearance Before a Judicial Officer

Arraignment (Note: If on a Felony Information, Defendant Must Sign Separate
Wavier of Indictment Form)

Bail/Detention Hearing

uw Conference Before a Judicial Officer

(av Vee ses) es a,

Defendant’s Signature wks s Counsel’s <4 ature
(Judicial Officer may obtain verbal
Consent on the Record and Sign for

 

 

 

 

Defendant)
Lorenzo / le Cou TE ee a). Kor oT
Lf
Print Defendant’s Name / Print Counsel’s Name /
